 

 

Case 1:19-cv-
9-cv-10256-GHW Document 52-10 Filed 06/05/20 Page 1of2

Cardwell, Kaloma

From: Cardwell, Kaloma

Sent: Friday, January 20, 2017 7:49 PM

To: , Clausen, Rocio

Ce: Bick, John A.; Butler, John H.; Fenner, Carolina K ;

Subject: Re: Career Advisor Program - Your Career Advisors are John Bick and John Butler
All,

Many thanks. | look forward to learning how the Career Advisor Program will supplement experiences and conversations
that I've had (i.e., with managing partners, assignment coordinators, BAG meeting participants, etc.) regarding DPW
interactions, opportunity/assignments, and career development.

Regards,
Kaloma

Sent from my iPhone
On Jan 20, 2017, at 3:52 PM, Clausen, Rocio <rocio.clausen@davispolk.com> wrote:
Hi Kaloma,

| am pleased to inform you that John Bick and John Butler are delighted to be your Career Advisors.

What next?

e Assume that you should take ownership (or at least co-ownership!) of the relationship. Feel free
to call your advisor(s) and schedule a brief meeting to decide how often you'd like to meet,
when (breakfast? junch? dinner? drinks? coffee?), and what is the most efficient way to
schedule meetings. Keep in mind that sometimes a 20 minute check-in can be as effective as an
hour-long meeting.

e Give some thought as to what you'd like to get out of the program. What questions do you have
that your advisor(s) can help you with?

e Consider scheduling time to meet to discuss your 2016 annual review and your professional
goals for 2017.

Here is some information about the Career Advisor Program.

About four years ago, the management committee implemented the Career Advisor Program (“CAP”)
for the Corporate Department in New York whereby partners and/or counsel will be assigned to act as
advisors to associates throughout his or her tenure in a practice group. The CAP will be of even greater
benefit to our associates for several reasons:
 

 

Case 1:19-cv-
19-cv-10256-GHW Document 52-10 Filed 06/05/20 Pa

. ¢ e2
e Byassigning advisors after associates have begun to establish themselves ina practice 2 Bu6, we
hope to enable a better “fit” due to shared work and experiences. Advisors will be strongly
encouraged to work with their advisees to foster direct involvement with skill building.

e Agoal for the Corporate Department is to increase our associates’ involvement in business
development activities, and we hope the CAP will be an important resource to promote that
goal. Taking into account each associate’s level of seniority and the needs of their practice

group, advisors are encouraged to include their advisees on pitches, client service team
discussions, and general conversations about the firm’s business goals.

e Each advisor is expected to maintain a dialogue with his or her advisees for the duration of the
associate’s time at the firm. Similarly, the advisee should seek to engage his advisor
regularly. While associates also are strongly encouraged to develop mentoring relationships
outside of the formal program, We anticipate that, through the CAP, partners, counsel and
associates will deepen their investment in the advisory relationship when it spans several years
of practice at the firm.

We believe the addition of advisory relationships will further ensure that Davis Polk’s associates develop
and succeed in a manner that continues to distinguish the firm.

Please let me know if you have any thoughts, questions, or suggestions about the program. Thank you.

Rocio Clausen
Associate Development Manager

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 1004 7

212 450 4231 tel

212701 6231 fax
rocio.clausen@davispolk.com

<image001 jpg

 

Confidentiality Note: This email is intended only for the person or entity to which it is addressed and may contain information that is privileged, confidential or otherwise
protected from disclosure. Unauthorized use, dissemination, distribution or copying of this email or the information herein or taking any action in reliance on the contents of
this email or the information herein, by anyone other than the intended recipient, or an employee or agent responsible for delivering the message to the intended recipient, is
strictly prohibited. If you have received this email in error, please notify the sender immediately and destroy the original message, any attachments thereto and all copies.

Please refer to the firm's privacy policy located at www.davispolk.com for important information on this policy.
